An unpub|ishlld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

RICHARD ANTUZZI, No. 62991
Appellant, d

KRIS BERLIN, § z l  
Respondent. JUL 1 2 2013


BV............L_._.._.._.._...

DEPUTY CLERK

ORDER DISMISSING APPEAL

Appellant seeks to challenge a district court order denying a
motion for summary judgment. Because no statute or court rule
authorizes an appeal from the challenged order, it is not substantively

l appealable. See NRAP 3A(b) p(listinig orders and judgments from which an
appeal may be taken); see also Taylor Constr. Co. v. Hilton Hotels Corp.,
100 NeV. 207, 209, .i 678 `P.Zd 1152‘, 1153 (1984). Thus, as we lack
jurisdiction to consider this appeal, we v l

ORDER this appeal DISl\/IISSED.

/'L&.A y_é§ 4 z 5 , J.
Hardesty

Parraguirre

  
 
  
 

 

cc: Hon. Thomas L. Stockard, District Judge
Richard Antuzzi
The Law Office of Jacob N. Sommer
Churchill County Clerk

SuPREME Coun'r
oF
NEvAoA

(0) 1947A ...:,ai`;§'{f"}'ii'r,,.